Citation Nr: 0800079	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from February 1970 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Phoenix, 
Arizona.

In a February 2007 decision, the Board allowed an increased 
rating from 50 percent to 70 percent for the veteran's post-
traumatic stress disorder (PTSD) and remanded the TDIU claim 
to the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  AMC completed 
the additional development as directed, continued to deny a 
TDIU, and returned the case to the Board for further 
appellate review.


FINDING OF FACT

The veteran is not shown to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability.


CONCLUSION OF LAW

The requirements are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 4.16 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  VA 
notified the veteran in August 2004, March and April 2007 of 
the information and evidence needed to substantiate and 
complete a claim, including adequate notice of how disability 
ratings and effective dates are assigned, as well as notice 
of what part of that evidence is to be provided by the 
veteran, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the veteran of the need to identify any 
additional evidence desired or to submit all pertinent 
evidence in his possession.  The claim was readjudicated, as 
shown in the September 2007 Supplemental Statement of the 
Case.  The veteran was provided the opportunity to present 
pertinent evidence and testimony.  Further attempts to obtain 
additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the veteran.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Governing Laws and Regulations

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.
Analysis

PTSD is the only disability for which the veteran is service 
connected.  In light of the increased rating allowed by the 
February 2007 Board decision, from 50 to 70 percent, which 
was implemented by a March 2007 rating decision, the veteran 
is eligible for schedular consideration for a TDIU.  
38 C.F.R. § 4.16.

On his formal application for a TDIU (VA Form 21-8940), the 
veteran noted he had completed three years of high school, 
which he completed by earning a general equivalency diploma.  
He last worked full time in 1985, and he asserts that his 
PTSD rendered him unemployable in 1993.  His last employment 
was with the City of Tempe, Arizona.

The Board remanded this appeal for an examination to 
determine the impact of the veteran's PTSD on his 
employability.  The August 2007 VA examination report notes 
the examiner's review of the claims file and the veteran's 
medical records.  Of central significance is that the 
examiner noted that, when compared to the findings at his 
2004 compensation examination, the veteran's mental health 
condition appeared significantly improved, though not in 
sustained remission.  The 2004 examiner assessed the 
veteran's PTSD as chronic and severe and assigned a Global 
Assessment of Functioning (GAF) of 35, whereas the veteran's 
current treating psychiatrist assessed GAFs of 62 in December 
2006 and March 2007, and his most recent GAF was 55.

The August 2007 report notes the veteran continues to 
experience sleep disturbance, intrusive thoughts, and 
nightmares.  He denied any suicide ideation and did not 
report any flashbacks or exaggerated startle response, though 
hypervigilance in crowded places remained present.  No 
psychotic features were noted.  Mental status examination 
revealed the veteran's immediate and recent memory as intact, 
and his remote memory was good.  Speech was normal, responses 
adequate, and they contained no homicidal or suicidal 
ideation, and there were no delusions.  His abstract ability 
was satisfactory, and his concentration was intact, although 
he complained of problems with concentration.  The examiner 
assessed his judgment as adequate and his insight as fair.  
Relationally the veteran is divorced and reported that he 
lived with his mother.  He told the examiner that he had no 
interest in another relationship with a woman, but he 
maintained good relationships with his two adult children, a 
son and a daughter, and his grandchildren.

The examiner rendered a diagnosis of chronic PTSD, and he 
assessed a GAF of 50.  He assessed the veteran as competent 
for VA purposes.

As concerns his employability, the veteran told the examiner 
that he stopped working at his last job as a landscaper for 
the City of Tempe due to alcoholism.  The examiner also noted 
that the veteran's treating psychiatrist had not assessed the 
veteran as unemployable due to his PTSD.  The examiner noted 
that the frequency and intensity of the symptoms of the 
veteran's PTSD would not preclude all forms of employment if 
it were the only variable under consideration.

The veteran's VA treatment records note a long history of 
alcohol and illicit drug abuse and dependence.  Thus, that 
factor must be addressed by the Board.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), however, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  The Federal Circuit also 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  The Federal Circuit stated that 
such compensation would only result "where there is clear 
medical evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  In addition, 
the Federal Circuit found that 38 U.S.C.A. § 1110 permits a 
veteran to received compensation for an alcohol-abuse or 
drug-abuse disability acquired as secondary to, or as a 
symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  
The veteran's medical records show that his polysubstance 
abuse was not secondary to his service-connected PTSD.

The veteran has required VA in-patient treatment for his drug 
dependence.  A December 1999 mental health intake entry notes 
the veteran's long history of substance abuse since 1971, 
which over time manifested primarily with heroin as his drug 
of choice over alcohol.  Noteworthy is that, while his 
treating examiners included PTSD among the veteran's 
diagnoses or problem lists, none of the treatment notes or 
discharge summaries note his PTSD as a component of his 
substance abuse.  The primary diagnosis in 1999 and 2000 was 
heroin dependence.  At his admittance in March 2001, which 
was the veteran's third within an 18 month period, he told 
examiners that he used heroin for the pain in his back.  The 
veteran's back pain is a residual of a post-service gunshot 
wound.

Most important, however, is that in addition to the veteran's 
treating VA providers not having diagnosed the veteran's 
alcohol and heroin dependence as secondary to his PTSD is 
that the veteran benefitted from his VA treatment and is 
still in full remission.  The examiner at the August 2007 
examination noted the veteran stopped drinking alcohol in 
1991, and had been heroin-free for four years as of the date 
of the examination.  Also noted by the examiner was that the 
veteran's medical records confirmed his report that he had 
been clean and sober for seven years, and that he had also 
started a smoking cessation program.  A late August 2007 
entry by a rating psychiatrist noted in the veteran's Axis I 
diagnoses that his alcohol and opiate dependence was in 
sustained full remission.  Thus, the Board finds that, even 
if the veteran's past substance dependence was a component of 
his PTSD-which the evidence does not in fact show; it is no 
longer an active component of his documented problem list.

In light of the above, the Board finds the preponderance of 
the probative evidence shows the veteran's PTSD does not 
preclude him from obtaining and maintaining substantially 
gainful employment.  38 C.F.R. § 4.16.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to a TDIU is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


